Exhibit 10.3

 

Assignment Agreement dated June 9, 2005

between Lpath Therapeutics Inc.

and LPL Technologies, Inc.

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AGREEMENT

 

This ASSIGNMENT AGREEMENT (the “Agreement”) is entered as of the 9th day of
June 2005 by and between Lpath Therapeutics, Inc., a Delaware corporation
(“Buyer”), and LPL Technologies, Inc., a Delaware corporation (“Seller”).

 

WHEREAS, Seller owns by way of assignment the entire right, title, and interest
in and to the patent rights, as defined on Exhibit A appended hereto (the
“Patent Rights”).

 

WHEREAS, Buyer wishes to purchase from Seller, and Seller wishes to sell to
Buyer, Seller’s entire right, title, and interest in and to the Patent Rights
upon the following terms and conditions:

 

1.                                       Assignment; Documentation; Exclusion of
Liabilities.

 

1.1                                 Seller hereby assigns to Buyer exclusively
throughout the world all right, title, and interest (choate or inchoate) in the
Patent Rights (the “Assignment”), and Buyer hereby accepts the Assignment.

 

1.2                                 Within twenty-five (25) days after the
Effective Date (as defined below) of this Agreement, Seller shall deliver to
Buyer (or Buyer’s designee) all documentation (whether in written or electronic
form) then in the possession of Seller’s patent counsel, Baker & Hosteller LLP,
related to the Patents Rights (the “Documentation”). Without limiting the
generality of the foregoing, such documentation may include such items as patent
application file wrappers, docket and patent and patent application status
information, invention disclosures, the complete name and current address of any
inventor or applicant listed on any patent or patent application within the
Patent Rights or on any invention disclosure related thereto, laboratory
notebooks, manuscripts and publications, published abstracts, posters presented
at scientific symposia, business and scientific presentations (whether made in
academic or commercial settings), and the like. Upon delivery, the Documentation
shall become the sole and exclusive property of Buyer, and Buyer shall
thereafter have the unrestricted right to make, use, reproduce, sell, display,
create derivatives of, modify, distribute, perform, or otherwise exploit the
Documentation.

 

1.3                                 Seller shall retain no right, license, or
interest whatsoever in or to the Patent Rights or Documentation, or to any
discovery, invention, or work of authorship disclosed or described therein.

 

1.4                                 Buyer shall not assume, shall not take
subject to, and shall not be liable for, any liabilities or obligations of any
kind or nature, whether absolute, contingent, accrued, known, or unknown, of
Seller or any affiliate of Seller as a result of the Assignment or the delivery
of the Documentation.

 

1

--------------------------------------------------------------------------------


 

2.                                       Further Assurances.

 

2.1                                 Seller agrees to execute, acknowledge and
deliver such further instruments and to do all such other acts as may be
necessary or appropriate in order to carry out the express provisions of this
Agreement. If Buyer is unable for any reason whatsoever to secure Seller’s
signature to any document it is entitled to under this Agreement, Seller hereby
irrevocably designates and appoints Buyer and its duly authorized officers and
agents, as its agent and attorney-in-fact with full power of substitution to act
for and on behalf of and instead of Seller, to execute and file any such
document or documents and to do all other lawfully permitted acts to further the
purposes of the foregoing with the same legal force and effect as if executed by
Seller.

 

2.2                                 To the extent allowed by law, the Assignment
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “moral rights” or the like
(collectively, “Moral Rights”). To the extent Seller retains any such Moral
Rights under applicable law, Seller hereby ratifies and consents to, and
provides all necessary ratifications and consents to, any action that may be
taken with respect to such Moral Rights by or authorized by Buyer, and Seller
agrees not to assert any Moral Rights with respect thereto. Seller shall confirm
any such ratifications, consents, and agreements from time to time as requested
by Buyer.

 

3.                                       Consideration. Subject to the
fulfillment of Seller’s obligations under this Agreement, as full and complete
consideration for the Assignment, delivery of Documentation, and the other
rights conveyed pursuant to this Agreement, the sufficiency of which Seller
hereby acknowledges, Buyer shall pay to Seller within twenty-five (25) days
after the Effective Date:

 

3.1                                 Twelve Thousand Five Hundred Dollars
(US$12,500);

 

3.2                                 Twelve Thousand Five Hundred shares of
common stock of Buyer, as evidenced by Buyer’s issuance of a stock certificate
naming Seller as the owner of such number of shares of Buyer’s common stock; and

 

3.3                                 The total ground shipping charges for
delivery of the Documentation referred to in Section 1.2 hereof.

 

4.                                       Confidential Information. Seller shall
not use or disclose anything assigned to Buyer hereunder or any other technical
or business information or plans of Buyer to any third party. Seller recognizes
and agrees that there is no adequate remedy at law for a breach of this
Section 4, that such a breach would irreparably harm Buyer, and that Buyer is
entitled to equitable relief (including, without limitation, issuance of any
injunction) with respect to any such breach or potential breach in addition to
any other remedies.

 

5.                                      Representations and Warranties. Seller
represents and warrants to Buyer that: (i) Seller is the sole owner (other than
Buyer) of all rights, title, and interest in the Patent Rights and Documentation
in the countries in which they have been issued or pending, that Seller holds
good and marketable title to the Documentation and in all of the patents and
patent applications within the Patent Rights, that Seller has the complete and
unrestricted power and the unqualified

 

2

--------------------------------------------------------------------------------


 

right to sell, assign, and deliver the Patent Rights and Documentation to Buyer,
and that, except for Documentation in the possession of Seller’s outside patent
counsel, Seller does not otherwise possess, control, or have access to
Documentation; (ii) Seller has not assigned, transferred, licensed, pledged, or
otherwise encumbered any patent or patent application within the Patent Rights
or any discovery, invention, or work of authorship disclosed in the Patent
Rights or Documentation, or agreed to do so; (iii) Seller is duly organized and
in good standing in the state of its incorporation; (iv) the execution,
delivery, and performance of this Agreement, nor the consummation of the
transaction contemplated hereby, shall, with or without the passage of time or
the delivery of notice or both, (a) conflict with, violate, or result in any
breach of the terms, conditions, or provisions of the certificate of
incorporation or bylaws of Seller, or (b) conflict with or result in a violation
or breach of, or constitute a default or require consent of any third party (or
give rise to any right of termination, cancellation, or acceleration) under any
of the terms, conditions, or provisions of any contract or other instrument or
obligation to which Seller is a party or by which Seller or any patent or patent
application within the Patent Rights may be bound; (v) Seller has full power and
authority to enter into this Agreement and to make the Assignment and to deliver
the Documentation; (vi) the execution and delivery of this Agreement by Seller
and the performance by Seller of its obligations hereunder have been duly
authorized by all necessary action by the board of directors, and, if necessary,
shareholders, of Seller, and no other act or proceeding on the part of or on
behalf of Seller or its board of directors or shareholders is necessary to
approve the execution and delivery of this Agreement; (vii) the signatory
officer(s) of Seller have the power and authority to execute and deliver this
Agreement and to take all other actions required to be taken by Seller pursuant
to the provisions of this Agreement; (viii) Seller is not aware of any
violation, infringement, or misappropriation of any third party’s intellectual
property rights (or any claim thereof) by or through the practice of any
discovery, invention, or work of authorship disclosed, claimed, or otherwise
provided in the Patent Rights or Documentation; (ix) Seller is not aware of any
questions or challenges with respect to the validity of any claims of any issued
patents or of any pending patent application within the Patent Rights; (x) this
Agreement has been duly and validly executed and delivered by Seller and
constitutes a legal, valid, and binding agreement, enforceable against Seller in
accordance with its terms; and (xi) following execution of this Agreement, no
restriction shall exist on Buyer’s right to sell, resell, license, sublicense,
or transfer in whole or in part (a) the Documentation or (b) any patent or
patent application within the Patent Rights.

 

6.                                     Fair Consideration; No Fraudulent
Conveyance.  The sale of the Patent Rights and Documentation pursuant to this
Agreement is made in exchange for fair and equivalent consideration. Seller is
not now insolvent and shall not be rendered insolvent by the sale, transfer, and
assignment of the Patent Rights or Documentation pursuant to the terms of this
Agreement. Seller is not entering into this Agreement or any of the other
agreements referenced in this Agreement with the intent to defraud, delay, or
hinder its creditors and the consummation of the transactions contemplated by
this Agreement shall not have any such effect. This Agreement and the Assignment
shall not constitute a fraudulent conveyance or otherwise give rise to any right
of any creditor of Seller to any portion of the Documentation or any patent or
patent application within the Patent Rights after the Effective Date.

 

7.                                     Post-Closing Cooperation. Seller agrees
that, if reasonably requested by Buyer, it shall cooperate with Buyer, at
Buyer’s expense, in enforcing the terms of any agreement between

 

3

--------------------------------------------------------------------------------


 

Seller and any third party involving the Patent Rights or any portion thereof,
including, without limitation, terms relating to confidentiality and the
protection of intellectual property rights. In the event that Buyer is unable to
enforce its intellectual property rights against a third party as a result of a
rule or law barring enforcement of such rights by a transferee of such rights,
Seller agrees to initiate proceedings against such third party in Seller’s name,
provided that Buyer shall be entitled to participate in such proceedings and
provided further that Buyer shall be responsible for the expenses of such
proceedings.

 

8.                                      Taxes. Seller shall be responsible for
paying and shall promptly discharge when due any sales, use, transfer, income,
or other tax or other governmental charge, fee, or obligation payable by Seller
arising from or attributable to the Assignment, delivery of Documentation, or
this Agreement.

 

9.                                      Miscellaneous.

 

9.1                                 Any notice, report, approval, or consent
required or permitted hereunder shall be in writing and will be deemed to have
been duly given if delivered personally or mailed by first-class, registered or
certified U.S. mail, postage prepaid to the respective addresses of the parties
as set below (or such other address as a party may designate in writing by ten
(10) days notice).

 

9.2                                 No failure to exercise, and no delay in
exercising, on the part of either party, any privilege, any power or any rights
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or power hereunder preclude further exercise of any other
right hereunder. If any provision of this Agreement shall be adjudged by any
court of competent jurisdiction to be unenforceable or invalid, that provision
shall be limited or eliminated to the minimum extent necessary so that this
Agreement shall otherwise remain in full force and effect and enforceable.

 

9.3                                 This Agreement shall be deemed to have been
made in, and shall be construed pursuant to the laws of the State of California
and the United States without regard to conflicts of laws provisions thereof.
Each of the parties to this Agreement consents to the exclusive jurisdiction and
venue of the state and federal courts located in San Diego County, California.
The prevailing party in any action to enforce this Agreement shall be entitled
to recover costs and expenses including, without limitation, attorneys’ fees.

 

9.4                                 The terms of this Agreement are confidential
to Buyer and no press release or other written or oral disclosure of any nature
regarding the compensation terms of this Agreement shall be made by Seller
without Buyer’s prior written approval; provided, however, approval for such
disclosure shall be deemed given to the extent such disclosure is required to
comply with applicable laws or governmental rules and regulations.

 

9.5                                 Any waiver or amendment of this Agreement
shall be effective only if made in writing and signed by a representative of the
respective parties authorized to bind the parties.

 

9.6                                 Both parties agree that this Agreement
(including the first three paragraphs and appended Exhibit A) represents the
complete and exclusive statement of the mutual

 

4

--------------------------------------------------------------------------------


 

understanding of the parties with respect to, and supersedes and cancels all
previous written and oral agreements and communications relating to, the subject
matter of this Agreement.

 

9.7                                This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

9.8                                Each party acknowledges and represents that,
in executing this Agreement, it has had the opportunity to seek advice as to its
legal rights from legal counsel and that the person signing on its behalf has
read and understood all of the terms and provisions of this Agreement. Each
party shall be responsible for payment of any legal fees it incurs with respect
to the drafting, negotiation, and execution of this Agreement. This Agreement
shall not be construed against any party by reason of the drafting or
preparation thereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

SELLER – LPL TECHNOLOGIES, INC.

 

By:

/s/ Aarun M. Goldman

 

 

 

 

Name:

AARUN M. GOLDMAN

 

 

 

 

Title:

ACTING CFO

 

 

 

 

Address:

7740 METRIC DRIVE

 

 

 

 

 

MENTOR, OHIO 44060

 

 

 

 

 

 

 

 

BUYER – LPATH THERAPEUTICS, INC.

 

By:

/s/ Scott Pancoast

 

 

 

 

Name:

SCOTT PANCOAST

 

 

 

 

Title:

President

 

 

 

 

Address:

9191 Towne Centre Dr.

 

 

 

 

 

San Diego, CA 92122

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

Patent Rights

 

For purposes of this Agreement, “Patent Rights” shall be defined as the United
States patents scheduled below, together with any United States provisional
and/or non-provisional patent application from which any such patent issued or
claims priority, as well as any divisional, continuation (including any
continuation-in-part), reissue, or reexamination of any such patent or patent
application, and any international or foreign counterpart of any such patent
application or patent.

 

U.S. patents

 

1.                U.S. patent number 6,248,553

2.                U.S. patent number 6,255,063

3.                U.S. patent number 6,380,177

4.                U.S. patent number 6,448,023

5.                U.S. patent number 6,461,830

6.                U.S. patent number 6,485,922

7.                U.S. patent number 6,500,633

8.                U.S. patent number 6,716,595

 

6

--------------------------------------------------------------------------------